Alice Robie Resnick, J.,
concurring in part and dissenting in part.
{¶ 26} I agree with the majority opinion except that I would award attorney fees to relator as the prevailing party under R.C. 149.43(C). See State ex rel. *375Gannett Satellite Information Network, Inc. v. Petro (1997), 80 Ohio St.3d 261, 268, 685 N.E.2d 1223 (Resnick, J., concurring); State ex rel. Pennington v. Gundler (1996), 75 Ohio St.3d 171, 175-178, 661 N.E.2d 1049 (F.E. Sweeney, J„ concurring in part and dissenting in part).
Law Firm of Curt C. Hartman and Curt C. Hartman, for relator.
David Kelley, Adams County Prosecuting Attorney, and Mark R. Weaver, Assistant Prosecuting Attorney, for respondents.